DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 17/316,627 now U.S. Patent 11,327,560 which is further a continuation of application no. 16/259,991 now U.S. Patent 11,003,241 which is further a continuation of 15/,869,702 now U.S. Patent 10,191,540 which is further a continuation of application no. 15/365,038 now U.S. Patent 9,870,064.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 11-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 10, 11, 13-15, 18 and 19 of U.S. Patent No. 11,327,560.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-5, 8, 9, 11-15, 18 and 19, which are not explicitly recited in claims 1-5, 8, 9, 10, 11, 13-15, 18 and 19 of the Patent, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the combination of the Patent and prior art as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 1 of U.S. Patent 11,327,560:
Application No. 17/739,689 – Claim 1
U.S. Patent 11,327,560 – Claim 1
A system comprising:
A blended reality user interface and gesture control system, the system comprising:
a sensor;
one or more sensors;
a display; and
a display; and
a blending engine communicatively coupled to the sensor and the display, the blending engine being configured to:
a blending engine, the blending engine being configured to:
receive a live reality feed with reality images taken by a camera;
receive a live reality feed with reality images taken by a camera from a perspective of a user;
receive a virtual reality feed with virtual images provided by a virtual reality system;
receive a virtual reality feed with virtual images provided by a virtual reality system;
track movement of a user using the sensor;
track movement of the user using the one or more sensors;
detect a command based on the tracked movement;
detect a command based on the tracked movement;
gradually adjust a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjust a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
cause the blended view to be displayed on the display.
display the blended view on the display.


The instant application claim 1 recites the blending engine as, “communicatively coupled to the sensor and the display,”  of which is not explicitly recited by Patent claim 1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would realize that the “blended reality user interface and gesture control system” of the Patent claim at least inherently comprises the “sensor” and “display” in some way “communicatively coupled” to the recited “blending engine.”  Support for such rationale would stem from the fact that the Patent claim recites utilizing such elements and data therefrom, in displaying a blended view on the display.  Thus, one of ordinary skill in the art would have deemed the instant application claim not patentably distinct from the earlier filed Patent claim and as such is unpatentable for obvious-type double patenting.
Claim 2 of the instant application is found basically word-for-word in claim 2 of the Patent.
Claim 3 of the instant application is found basically word-for-word in claim 3 of the Patent.
Claim 4 of the instant application is found basically word-for-word in claim 4 of the Patent.
Claim 5 of the instant application is found basically word-for-word in claim 5 of the Patent.
Claim 8 of the instant application is found basically word-for-word in claim 8 of the Patent.
Claim 9 of the instant application is found basically word-for-word in claim 9 of the Patent.
Claim 11 of the instant application is found basically word-for-word in claim 10 of the Patent.
Claim 12 of the instant application is found basically word-for-word in claim 11 of the Patent.
Claim 13 of the instant application is found basically word-for-word in claim 13 of the Patent.
The following is a claim comparison of claim 14 of the instant application and claim 14 of U.S. Patent 11,327,560:
Application No. 17/739,689 – Claim 14
U.S. Patent 11,327,560 – Claim 14
A method for generating a blended view, the method comprising:
A method for generating a blended view using a reality user interface and a gesture control system, the method comprising:
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera;
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera from a perspective of a user;
receiving, at the blending engine, a virtual reality feed with virtual images provided by a virtual reality system;
receiving a virtual reality feed with virtual images provided by a virtual reality system;
tracking movement of a user using one or more sensors;
tracking movement of the user using one or more sensors;
detecting, at the blending engine, a command based on the tracked movement;
detecting, at the blending engine, a command based on the tracked movement;
gradually adjusting, at the blending engine and based on the detected command, a level of prominence between the live reality feed and the virtual reality feed to form a blended view, wherein the gradually adjusting adjusts visibility of one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjusting, at the blending engine, a level of prominence between the live reality feed and the virtual reality feed to form the blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
displaying the blended view.
displaying the blended view on a display.


The instant application claim 14 recites the receiving the virtual reality feed at the blending engine of which is not explicitly recited by Patent claim 14.  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would realize that the “blended reality user interface and gesture control system” of the Patent claim at least inherently receives the virtual reality feed.  Support for such rationale would stem from the fact that the Patent claim recites utilizing the virtual reality feed in displaying a blended view on the display.  Thus, one of ordinary skill in the art would have deemed the instant application claim not patentably distinct from the earlier filed Patent claim and as such is unpatentable for obvious-type double patenting.
Claim 15 of the instant application is found basically word-for-word in claim 15 of the Patent.
Claim 18 of the instant application is found basically word-for-word in claim 18 of the Patent.
The following is a claim comparison of claim 19 of the instant application and claim 19 of U.S. Patent 11,327,560:
Application No. 17/739,689 – Claim 19
U.S. Patent 11,327,560 – Claim 19
A non-transitory computer readable medium having instructions thereon, that when executed by a computing device, cause the computing device to perform operations, the operations comprising:
A non-transitory computer readable medium having instructions thereon, that when executed by a computing device, cause the computing device to perform operations comprising:
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera;
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera from a perspective of a user;
receiving, at the blending engine, a virtual reality feed with virtual images provided by a virtual reality system;
receiving a virtual reality feed with virtual images provided by a virtual reality system; tracking movement of a user using one or more sensors;
tracking movement of a user using a sensor;
tracking movement of a user using one or more sensors;
detecting a command based on the tracked movement;
detecting, at the blending engine, a command based on the tracked movement;
gradually adjusting, at the blending engine, a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command, wherein the gradually adjusting adjusts one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjusting, at the blending engine, a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
displaying the blended view.
displaying the blended view on a display.


The instant application claim 19 recites the receiving the virtual reality feed at the blending engine of which is not explicitly recited by Patent claim 19.  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would realize that the “blended reality user interface and gesture control system” of the Patent claim at least inherently receives the virtual reality feed.  Support for such rationale would stem from the fact that the Patent claim recites utilizing the virtual reality feed in displaying a blended view on the display.  Thus, one of ordinary skill in the art would have deemed the instant application claim not patentably distinct from the earlier filed Patent claim and as such is unpatentable for obvious-type double patenting.
Claims 1-10, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16 of U.S. Patent No. 11,003,241 in view of Guan et al. (U.S. Publication 2016/0104452).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-10, 14 and 18, which are not explicitly recited in claims 1-11 and 16 of the Patent in combination with the prior art Guan et al., would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the combination of the Patent and prior art as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claims 1 & 8 of U.S. Patent 11,003,241:
Application No. 17/739,689 – Claim 1
U.S. Patent 11,003,241 – Claim 1
A system comprising:
A blended reality user interface and gesture control system, the system comprising:
a sensor;
one or more sensors;
a display; and
a head-mounted display; and
a blending engine communicatively coupled to the sensor and the display, the blending engine being configured to:
a blending engine, the blending engine being configured to:
receive a live reality feed with reality images taken by a camera;
receive a live reality feed;
receive a virtual reality feed with virtual images provided by a virtual reality system;
receive a virtual reality feed;
track movement of a user using the sensor;
track movement of a user using the one or more sensors;
detect a command based on the tracked movement;
detect a command based on the tracked movement;
gradually adjust a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjust a level of prominence of the live reality feed within the virtual reality feed to form a blended view based on the detected command by adjusting visibility of the live reality feed within the blended view to allow user interaction with a live environment while viewing the virtual reality feed, the level of prominence gradually adjusted based on an amount of lean in movement of the user;  and
cause the blended view to be displayed on the display.
display the blended view on the head-mounted display.

The system of claim 1, wherein the blending engine is further configured to orient the live reality feed based on an orientation of at least one video camera that captures the live reality feed. (claim 8)


The instant application claim 1 recites the blending engine as, “communicatively coupled to the sensor and the display,”  of which is not explicitly recited by Patent claim 1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would realize that the “blended reality user interface and gesture control system” of the Patent claim at least inherently comprises the “sensor” and “display” in some way “communicatively coupled” to the recited “blending engine.”  Support for such rationale would stem from the fact that the Patent claim recites utilizing such elements and data therefrom, in displaying a blended view on the display.  Thus, one of ordinary skill in the art would have deemed the instant application claim not patentably distinct from the earlier filed Patent claim and as such is unpatentable for obvious-type double patenting.  Further, the Patent claims fail to disclose that the virtual reality feed with virtual images is provided by a virtual reality system.  Guan et al. discloses systems and methods associated with a mixed reality experience in that a system is disclosed that displays a virtual world content, the system consisting of a client and server architecture with the server providing animations and/or scene data to create mixed reality data for display on client devices.  Guan et al. discloses one implementation of such client/server system allowing for the broadcasting of every location of different virtual reality users to other instances of virtual reality users. Therefore, it would have been obvious to modify the combination of Patent claims 1 and 8 so that a server may provide virtual reality image data to client devices for display or further processing.  One of ordinary skill in the art would have been motivated to make such a modification in order to synchronize other user’s data in a virtual world thereby allowing users to interact and create an overall more realistic virtual world/environment.
	Claim 2 of the instant application can be found basically word-for-word in Patent claim 2.
Claim 3 of the instant application can be found basically word-for-word in Patent claim 3.
Claim 4 of the instant application can be found basically word-for-word in Patent claim 4.
Claim 5 of the instant application can be found basically word-for-word in Patent claim 5.
Claim 6 of the instant application can be found basically word-for-word in Patent claim 6.
Claim 7 of the instant application can be found basically word-for-word in Patent claim 7.
Claim 8 of the instant application can be found basically word-for-word in Patent claim 8.
Claim 9 of the instant application can be found basically word-for-word in Patent claim 9.
Claim 10 of the instant application can be found basically word-for-word in line 4 of Patent claim 1.
The following is a claim comparison of claim 14 of the instant application and claims 10 and 11 of U.S. Patent 11,003,241:
Application No. 17/739,689 – Claim 14
U.S. Patent 11,003,241 – Claim 10
A method for generating a blended view, the method comprising:
A method comprising:
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera;
receiving a live reality feed from a camera;
receiving, at the blending engine, a virtual reality feed with virtual images provided by a virtual reality system;
receiving a virtual reality feed;
tracking movement of a user using one or more sensors;
tracking, by a blending engine, movement of a user using one or more sensors;
detecting, at the blending engine, a command based on the tracked movement;
detecting, by the blending engine, a command based on the tracked movement;
gradually adjusting, at the blending engine and based on the detected command, a level of prominence between the live reality feed and the virtual reality feed to form a blended view, wherein the gradually adjusting adjusts visibility of one of the live reality feed or the virtual reality feed within the blended view; and
gradually adjust a level of prominence of the live reality feed within the virtual reality feed to form a blended view based on the detected command by adjusting visibility of the live reality feed within the blended view to allow user interaction with a live environment while viewing the virtual reality feed, the level of prominence gradually adjusted based on an amount of lean in movement of the user; and
displaying the blended view.
displaying the blended view on a head-mounted display.

The method of claim 10, whereby the live reality feed is received from the camera fixed on the user or in the live environment. (claim 11)


The Patent claims fail to disclose that the virtual reality feed with virtual images is provided by a virtual reality system.  Guan et al. discloses systems and methods associated with a mixed reality experience in that a system is disclosed that displays a virtual world content, the system consisting of a client and server architecture with the server providing animations and/or scene data to create mixed reality data for display on client devices.  Guan et al. discloses one implementation of such client/server system allowing for the broadcasting of every location of different virtual reality users to other instances of virtual reality users. Therefore, it would have been obvious to modify the combination of Patent claims 1 and 8 so that a server may provide virtual reality image data to client devices for display or further processing.  One of ordinary skill in the art would have been motivated to make such a modification in order to synchronize other user’s data in a virtual world thereby allowing users to interact and create an overall more realistic virtual world/environment.
Claim 18 of the instant application can be found basically word-for-word in Patent claim 16.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,003,241.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19, which are not explicitly recited in claim 18 of the Patent, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.

The following is a claim comparison of claim 19 of the instant application and claim 18 of U.S. Patent 11,003,241:
Application No. 17/739,689 – Claim 19
U.S. Patent 11,003,241 – Claim 18
A non-transitory computer readable medium having instructions thereon, that when executed by a computing device, cause the computing device to perform operations, the operations comprising:
A non-transitory computer-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors are adapted to cause the one or more processors to perform:
receiving, at a blending engine implemented on a processor, a live reality feed with reality images taken by a camera;
receiving a live view from a camera;
receiving, at the blending engine, a virtual reality feed with virtual images provided by a virtual reality system;
receiving a virtual view from a virtual reality system;
tracking movement of a user using a sensor;
tracking movement of a user using one or more sensors;
detecting a command based on the tracked movement;
detecting a command based on the tracked movement;
gradually adjusting, at the blending engine, a level of prominence between the live reality feed and the virtual reality feed to form a blended view based on the detected command, wherein the gradually adjusting adjusts one of the live reality feed or the virtual reality feed within the blended view; and
blending the live view and the virtual view into a blended view based on the detected command, wherein the blending gradually adjusts visibility of the live view within the virtual view based on an amount of lean in a body of the user; and
displaying the blended view.
displaying the blended view on a display.


The instant application claim 19 recites the receiving the virtual reality feed at the blending engine of which is not explicitly recited by Patent claim 19.  Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would realize that the “blended reality user interface and gesture control system” of the Patent claim at least inherently receives the virtual reality feed.  Support for such rationale would stem from the fact that the Patent claim recites utilizing the virtual reality feed in displaying a blended view on the display.  Thus, one of ordinary skill in the art would have deemed the instant application claim not patentably distinct from the earlier filed Patent claim and as such is unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 16, 17 and 20 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/19/22